IN THE COURT OF APPEALS OF IOWA

                                      No. 14-0760
                                Filed February 11, 2015

IN THE MATTER OF C.I.T.,
Alleged to be Seriously
Mentally Impaired,

C.I.T.,
     Respondent-Appellant.
________________________________________________________________

          Appeal from the Iowa District Court for Johnson County, Nancy A.

Baumgartner, Judge.



          C.I.T. appeals the district court ruling he is seriously mentally impaired and

in need of an involuntary committal. AFFIRMED.



          Sandra R. Hart, North Liberty, for appellant.

          Thomas J. Miller, Attorney General, Gretchen Witte Kraemer, Assistant

Attorney General, Janet M. Lyness, County Attorney, and Kristin L. Parks,

Assistant County Attorney, for appellee.



          Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                          2



BOWER, J.

       C.I.T.1 appeals the district court ruling he is seriously mentally impaired

and in need of an involuntary committal. We review challenges to the sufficiency

of the evidence in involuntary commitment proceedings for errors at law. In re

J.P., 574 N.W.2d 340, 342 (Iowa 1998). The allegations made in an application

for an involuntary committal must be proven by clear and convincing evidence.

Id.   Clear and convincing evidence is less burdensome than evidence

establishing proof beyond a reasonable doubt, but more burdensome than a

preponderance of the evidence. Id. “It means that there must be no serious or

substantial doubt about the correctness of a particular conclusion drawn from the

evidence.” Id. (citation and internal quotation marks omitted).

       C.I.T. claims the State has not shown by clear and convincing evidence he

is “seriously mentally impaired.”

       ‘Seriously mentally impaired’ or ‘serious mental impairment’
       describes the condition of a person with mental illness and because
       of that illness lacks sufficient judgment to make responsible
       decisions with respect to the person’s hospitalization or treatment,
       and who because of that illness meets any of the following criteria:
              a. Is likely to physically injure the person’s self or
              others if allowed to remain at liberty without treatment.
              b. Is likely to inflict serious emotional injury on
              members of the person’s family or others who lack
              reasonable opportunity to avoid contact with the
              person with mental illness if the person with mental
              illness is allowed to remain at liberty without
              treatment.
              c. Is unable to satisfy the person’s needs for
              nourishment, clothing, essential medical care, or



1
  C.I.T. has been serving two consecutive life sentences for murder in the first degree
since 2002. In September of 2012, he was transferred to the mental health unit due to
behavioral problems.
                                           3



              shelter so that it is likely that the person will suffer
              physical injury, physical debilitation, or death.

Iowa Code § 229.1(17)(a)–(c) (2013).             The definition of serious mental

impairment has three elements. J.P., 574 N.W.2d at 343. C.I.T. must be found

(1) to have a mental illness, consequently (2) to lack “sufficient judgment to make

responsible decisions with respect to the person’s hospitalization or treatment”

and (3) to be likely, if allowed to remain at liberty, to inflict physical injury on the

person’s self or others, to inflict serious emotional injury on a designated class of

persons, or be unable to satisfy the person’s physical needs. Id. Our supreme

court has also noted the endangerment element “requires a predictive judgment,

based on prior manifestations but nevertheless ultimately grounded on future

rather than past danger.” In re Mohr, 383 N.W.2d 539, 542. (Iowa 1986). The

danger the person poses to himself or others must be evidenced by a “recent

overt act, attempt or threat.” Id.

       On appeal, C.I.T. claims there is not clear and convincing evidence he is

“seriously mentally impaired” because (1) he does not lack the judgment to make

responsible treatment decisions, and (2) he is not a danger to himself or others.

We disagree. C.I.T. testified he does not believe he has a mental illness and

does not need the medications prescribed for him. He has requested the drug

Dexedrine, which he previously received in his youth.          His treating physician

testified Dexedrine would only worsen his current condition. The record shows

when C.I.T. is not medicated he has increased levels of dysfunction and

behavioral issues. Additionally, C.I.T. by his own actions has proved he is still a

danger to others.     A month before his appeal hearing, C.I.T. stood up and
                                          4



pushed a table at a staff member during a review of his placement, treatment,

and programming. He admitted this behavior was not appropriate, but stated

sitting down “hasn’t worked.”

       We conclude the State has established by clear and convincing evidence

C.I.T. is seriously mentally impaired and in need of involuntary committal.

Accordingly, we affirm the district court order.

       AFFIRMED.